COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                            NO. 02-15-00050-CV


MACK & SNAK, LLC, ELENI                                         APPELLANTS
MOSHTAGHI, AND MELINDA
MENDOZA

                                        V.

STEVE MOSHER D/B/A MOSHER                                         APPELLEE
CONSTRUCTION COMPANY


                                    ------------

          FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY
                     TRIAL COURT NO. 180,607-C

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      On February 19, 2015, and March 11, 2015, we notified appellants in

accordance with rule of appellate procedure 42.3(c) that we would dismiss this




      1
      See Tex. R. App. P. 47.4.
appeal unless the $195 filing fee was paid.       See Tex. R. App. P. 42.3(c).

Appellants have not paid the $195 filing fee. See Tex. R. App. P. 5, 12.1(b).

      Because appellants failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 16, 2013,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellants shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DELIVERED: April 2, 2015




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 13-9127 (Aug. 16, 2013) (listing fees in courts of
appeals).


                                    2